DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments of 13 October 2020 and 23 June 2021 have been entered in full.  Claims 1-153 are canceled.  Claims 154-175 are under examination.

Drawings
MPEP § 608.02, part VIII states:
Color photographs and color drawings are not accepted in utility applications filed under 35 U.S.C. 111 unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2) is granted.  Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13 ).  

Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.      

Since the color petition of March 25, 2020 was not granted in the decision of April 26, 2021, the color drawings or color photographs are being objected to as being improper. Unless Applicant submits a renewed petition that is granted, Applicant is required to either cancel the drawings or to provide substitute black and white drawings. The specification is also objected to for reciting the requisite color petition language as the first paragraph of the brief description of the drawings in which the color petition of March 25, 2020 was not granted. Unless Applicant submits a renewed petition that is granted, Applicant is required to amend the specification to remove the noted language, and also, if necessary, amend the section under brief description of the drawings to remove any language referencing color depiction in the drawings. 

Specification
The specification contains references to other U.S. Patent Applications, but fails to provide the required status thereof.  This occurs at least in the first paragraph of the specification, wherein the status of related application 15/945,565 should be indicated as “now U.S. Patent No. 10,695,405” and the status of related application 15/650,420 should be indicated as “now U.S. Patent No. 10,722,558.”  Appropriate correction is required.

Claim Rejections – 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Scope of Enablement:
Claims 154-163 and 166-175 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed invention wherein the recited polypeptide comprises the amino acid sequence of SEQ ID No: 39, does not reasonably provide enablement for the claimed invention reciting variants of said polypeptide.  The specification does not enable any person make and/or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure enables one skilled in the art to make and use the claimed invention in its full scope without resorting to undue experimentation include: (1) the quantity of experimentation necessary; (2) the amount of direction or guidance presented; (3) the presence or absence of working examples; (4) the nature or complexity of the invention; (5) the state of the prior art; (6) the relative skill of those in the art; (7) the predictability or unpredictability of the art; and (8) the breadth of the claims.  See In re Wands, 8 USPQ2d. 1400 (Fed. Cir. 1988).	
In the instant case, the claims are directed to methods of treating pulmonary arterial hypertension (PAH), comprising administering to a patient in need thereof an effective amount of a polypeptide comprising an amino acid sequence that is at least 80-99% identical to the amino acid sequence of SEQ ID NO: 39.  The claims do not require the recited polypeptides to have any specific function.  The claim does not require that the administered polypeptide have any particular length or activity, and thus products containing any two or more consecutive amino acids of the amino acid sequence of SEQ ID NO: 39 are included.  
As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity, such as the instant invention.  This invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology”, Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991).  
The instant specification provides detailed guidance and working examples showing that an ActRIIA-mFc homodimer effectively reduced mean pulmonary arterial pressure, decreased right heart hypertrophy, decreased arteriole muscularity, and reduced smooth muscle hypertrophy in a PAH animal model (the Sugen Hypoxia model).  The ActRIIA-mFc product is the extracellular domain of human ActRIIA fused to a mouse Fc sequence.  This product differs from the amino acid sequence of SEQ ID NO: 39 recited in the claims only in that the Fc sequence is human rather than mouse in SEQ ID NO: 39, and the ActRIIA portion of SEQ ID NO: 39 is a truncated extracellular domain of human ActRIIA wherein 15 C-terminal amino acids are deleted relative to the ActRIIA portion of the ActRIIA-mFc construct used in the examples.
No substitution variants commensurate in scope with the claims (e.g., 80% identical) were evaluated for activities relevant to treatment of PAH.  Accordingly, the specification supports enablement of the claimed methods wherein the polypeptide being administered to the patient comprises or consists of the amino acid sequence of SEQ ID NO: 39, but not variants thereof.   
The problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex.  While it is known that many amino acid modifications such as deletions are generally possible in any given protein the positions within the protein's 
Given the complexity of BMP-BMP receptor interactions, it is difficult to design BMPs with improved affinity and/or specificity for one specific receptor. More importantly, predicting the in vivo biological activity of such altered BMPs remains a challenging undertaking, (page 502, right column, full paragraph 2).


In the instant case, Applicant has provided little or no guidance beyond the mere presentation of sequence data to enable one of ordinary skill in the art to determine, without undue experimentation, the positions in the protein which are tolerant to change (e.g. such as by amino acid substitutions), and the nature and extent of changes that can be made in these positions.  Although the specification outlines art-recognized procedures for producing and screening for active muteins, this is not adequate guidance as to the nature of active derivatives that may be constructed, but is merely an invitation to the artisan to use the current invention as a starting point for further experimentation.  Even if an active or binding site were identified in the specification, they may not be sufficient, as the ordinary artisan would immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active, which conformation is dependent upon surrounding residues; therefore substitution of non-essential residues can often destroy activity.  
Furthermore, recombinant expression of complex mammalian proteins often results in inactive proteins due to improper folding and other post-translational processes.  See Ulloa-Aguirre et al. (2004, Traffic 5:821-837) and Bernier et al. (2004, Curr. Opin. Pharmacol. 4:528-533).  This is a serious problem in the recombinant production of mammalian proteins, as evidenced by Levy et al. (US 2014/0154743 A1; paragraph [0090]); and Chang et al. (U.S. 5,288,931; paragraph bridging col. 1-2).  The 
Therefore, it is clear that making variants from a known, active starting sequence should be followed by assaying each variant for useful activity if the product is to be used in a therapeutic method; a useful activity cannot be presumed for any sequence.  In the instant case, the claims encompass polypeptides and fragments that are not required to have a biological activity, such as short fragments or full-length proteins recombinantly expressed in prokaryotic systems.  It is respectfully submitted that the claims encompass an unreasonable number of inactive variants in view of such.  However, since the specification does not suggest how to use inactive polypeptides in the claimed methods, the issue of whether or not each polypeptide has a useful activity is a critical element.
	 Due to the large quantity of experimentation necessary to practice the claimed methods by generating the large number of polypeptides encompassed by the claims and possibly screen same for activity, the lack of direction/guidance presented in the specification regarding which structural features are required in order to provide activity, the absence of working examples directed to same, the complex nature of the invention, the state of the prior art which establishes the unpredictability of the effects of mutation on protein structure and function, and the breadth of the claims which fail to recite any structural or functional limitations, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  

Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 154-156, 158-161, and 173-175 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ambati (WO 2014/160336; published 02 October 2014; effectively filed 13 March 2013). 
Ambati teaches the administration of the ActRIIA-Fc (referred to therein as ACE-011) for the treatment of pulmonary hypertension (see pages 10-11, paragraph [0038] and Table B; claims 1 and 9).  Carrancio et al. (2014, British Journal of Haematology 165:870-882) is provided as evidence that the ActRIla antagonist, soluble activin receptor type IIa lgG1-Fc fusion protein (ActRIlA-hFc) was alternatively referred to in the prior art as “ACE-011” or “Sotatercept.”  Specifically, see p. 871, first full paragraph of left column.

RESULT 1
US-16-829-642-32

  Query Match             100.0%;  Score 1911;  DB 1;  Length 344;
  Best Local Similarity   100.0%;  
  Matches  344;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

SIN:32	1 ILGRSETQECLFFNANWEKDRTNQTGVEPCYGDKDKRRHCFATWKNISGSIEIVKQGCWL 60
          ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
ACE011	1 ILGRSETQECLFFNANWEKDRTNQTGVEPCYGDKDKRRHCFATWKNISGSIEIVKQGCWL 60

SIN:23	61 DDINCYDRTDCVEKKDSPEVYFCCCEGNMCNEKFSYFPEMEVTQPTSNPVTPKPPTGGGT 120
   	   ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
ACE011	61 DDINCYDRTDCVEKKDSPEVYFCCCEGNMCNEKFSYFPEMEVTQPTSNPVTPKPPTGGGT 120

SIN:32	121 HTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVE 180
    	    ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
ACE011	121 HTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVE 180

SIN:32	181 VHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPVPIEKTISKAKGQP 240
      	    ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
ACE011	181 VHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPVPIEKTISKAKGQP 240

SIN:32	241 REPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGS 300
       	    ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
ACE011	241 REPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGS 300

SIN:32	301 FFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 344
   	    ||||||||||||||||||||||||||||||||||||||||||||
ACE011	301 FFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 344

The ActRIIA-Fc/ACE-011/Sotatercept of Ambati (identical to instant SEQ ID NO: 32) is 94.7% identical to instant SEQ ID NO: 39:
RESULT 1
US-16-829-642-39

  Query Match             94.7%;  Score 1810.5;  DB 1;  Length 329;
  Best Local Similarity   95.6%;  
  Matches  329;  Conservative    0;  Mismatches    0;  Indels   15;  Gaps    1;

SIN:32	1 ILGRSETQECLFFNANWEKDRTNQTGVEPCYGDKDKRRHCFATWKNISGSIEIVKQGCWL 60
          ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


SIN:32	61 DDINCYDRTDCVEKKDSPEVYFCCCEGNMCNEKFSYFPEMEVTQPTSNPVTPKPPTGGGT 120
	   ||||||||||||||||||||||||||||||||||||||||               |||||
SIN:39	61 DDINCYDRTDCVEKKDSPEVYFCCCEGNMCNEKFSYFPEM---------------TGGGT 105

SIN:32	121 HTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVE 180
      	    ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
SIN:39	106 HTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVE 165

SIN:32	181 VHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPVPIEKTISKAKGQP 240
      	    ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
SIN:39	166 VHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPVPIEKTISKAKGQP 225

SIN:32	241 REPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGS 300
     	    ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
SIN:39	226 REPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGS 285

SIN:32	301 FFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 344
     	    ||||||||||||||||||||||||||||||||||||||||||||
SIN: 39	286 FFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 329

PGPUB 2009/0142333 by Knopf et al. is provided as evidence showing that ActRllA-hFc construct inherently exists as a homodimer and is glycosylated (see claims 1, 2, 9, 14 and paragraph [0013]). Knopf et al. also provide evidence that ActRIIA-Fc inherently binds one or more ligands selected from the group consisting of activin A, activin B, and GDF11, and further binds to one or more ligands selected from the group consisting of BMP10, GDF8, and BMP6.  See [0011], [0014], Figure 2, Figure 4, for examples.  This is relevant to claims 173-175.
Note MPEP § 2131.01, which addresses the use of evidentiary references when making rejections under 35 USC 102. In the instant case, the references are cited to explain the meaning of a term used in the primary reference, namely “ACE-011”, and the structure that is entailed by that term. In addition, note that MPEP § 2131.01 (III) states that the critical date of extrinsic evidence showing a universal fact such as the meaning of ACE-011 need not antedate the filing date of the instant application. Thus, 
Regarding claim 155, which recites a symptom of a patient suffering from pulmonary hypertension, and claims 156, 158, and 159, which recite various clinical improvements as a result of treatment with ActRIIA-Fc, because Ambati teaches administration of ActRllA-hFc (ACE-011) to treat pulmonary hypertension, they treat the same patient population with the same agent. For this reason, the same starting symptoms and clinically significant improvements as recited in claims 155, 156, 158, and 159 must have been inherently occurring in the prior art of Ambati absent evidence to the contrary. See Ex parte Novitski, 26 USPQ2d 1389 (BPAI 1993); see also Integra LifeSciences Ltd. v. Merck KGaA, (DC SCalif) 50 USPQ2d 1846). 

Claim Rejections – 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 167-172 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambati (WO 2014/160336; published 02 October 2014; effectively filed 13 March 2013) in view of Fox et al. (2006, Postgrad Med J 82:717-722).
As discussed above, Ambati teaches a method of treating primary pulmonary hypertension comprising administering ActRIIA-Fc (or ACE-011), which has an amino acid sequence that is at least 94.7% identical to instant SEQ ID NO: 39.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of treating primary pulmonary hypertension (or idiopathic pulmonary arterial hypertension) comprising administering ActRIIA-Fc that is at least 94.7% identical to instant SEQ ID NO: 39 to a patient suffering from PAH as taught by Ambati, by also administering further drugs/therapies as recited in instant claims 167-172 in view of the teachings of Fox et al., who review the standard additional drugs/therapies used to treat PAH, with a reasonable expectation of success.  The motivation to do so comes from the teachings of Fox et al. that such drugs/therapies are currently used in combination therapies for PAH.
As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one method, and a person of ordinary skill would recognize that it would improve similar methods in the same way, using the KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US 10,695,405 B2:
Claims 154-161 and 166-175 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,695,405 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.


US 10,722,558 B2:
Claims 154-175 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-42 of U.S. Patent No. 10,722,558 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims recite methods of treating pulmonary arterial hypertension comprising administering a polypeptide comprising an ActRIIA domain fused to an Fc domain.  Both sets of claims refer to the same symptoms, effects, co-administered agents, and binding targets of the administered agent.  The claims differ in the structural limitations of the administered agent.  The patented claims recite a fusion protein having the amino acid sequence of SEQ ID NO: 11 and an Fc domain of an IgG1 immunoglobulin, whereas the instant claims recite a genus of polypeptides having at 

	US 10,946,067 B2:
Claims 154-161 and 166-175 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,946,067 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims recite methods of treating pulmonary arterial hypertension comprising administering a fusion protein comprising an ActRIIA domain and an Fc domain.  Both sets of claims refer to the same symptoms, effects, co-administered agents, and binding targets of the administered agent.  The claims differ in the structural limitations of the administered agent.  The patented claims refer to the fusion protein having the amino acid sequence of SEQ ID NO: 32, whereas the instant claims recite a genus of polypeptides having at least 80% sequence identity with SEQ ID NO: 39.  SEQ ID NO: 39 is at least 94.7% identical to SEQ ID NO: 32.  See alignment above.  Accordingly, the species recited in the patented claims anticipates the genus of variants recited in the instant claims. 

US 10,973,880 B2:
Claims 154-161 and 166-175 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,973,880 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims recite methods of treating pulmonary arterial hypertension comprising administering a fusion protein comprising an ActRIIA domain and an Fc domain.  Both sets of claims refer to the same symptoms, effects, co-administered agents, and binding targets of the administered agent.  The claims differ in the structural limitations of the administered agent.  The patented claims refer to the fusion protein having the amino acid sequence of SEQ ID NO: 32, whereas the instant claims recite a genus of polypeptides having at least 80% sequence identity with SEQ ID NO: 39.  SEQ ID NO: 39 is at least 94.7% identical to SEQ ID NO: 32.  See alignment above.  Accordingly, the species recited in the patented claims anticipates the genus of variants recited in the instant claims. 



US 11,065,303 B2:
Claims 154-175 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,065,303 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims recite methods of treating pulmonary arterial hypertension comprising administering a polypeptide comprising an ActRIIA domain fused to an Fc 

US 11,219,666 B2:
Claims 154-161 and 166-175 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,219,666 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims recite methods of treating pulmonary arterial hypertension comprising administering a fusion protein comprising an ActRIIA domain and an Fc domain.  Both sets of claims refer to the same symptoms, effects, and co-administered agents.  The claims differ in the structural limitations of the administered agent.  The patented claims refer to the fusion protein having the amino acid sequence of SEQ ID 

USSN 17/339,606:
Claims 154-161 and 166-175 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-30 of copending Application No. 17/339,606 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims recite methods of treating pulmonary arterial hypertension comprising administering a fusion protein comprising an ActRIIA domain and an Fc domain.  Both sets of claims refer to the same symptoms, effects, co-administered agents, and binding targets of the administered agent.  The claims differ in the structural limitations of the administered agent.  The copending claims refer to the fusion protein having the amino acid sequence of SEQ ID NO: 32, whereas the instant claims recite a genus of polypeptides having at least 80% sequence identity with SEQ ID NO: 39.  SEQ ID NO: 39 is at least 94.7% identical to SEQ ID NO: 32.  See alignment above.  Accordingly, the species recited in the copending claims anticipates the genus of variants recited in the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chalothorn et al. (US 2018/0008672 A1; effectively filed 08 July 2016) teach a method of treating pulmonary arterial hypertension comprising administering to a patient in need thereof a polypeptide that blocks the binding of activin to the ActRIIA receptor, namely anti-activin A antibody. See abstract, [0007], [0023]. Effects of the method include decreased pulmonary arterial pressure, decreased ventricle hypertrophy, decreased smooth muscle hypertrophy, decreased pulmonary arteriole muscularity, decreased pulmonary vascular resistance, increased pulmonary capillary wedge pressure, increased left ventricular end-diastolic pressure, increased exercise capacity (measured as distance walked over 6 minutes, with an increase of 10 meters), and decreased BDI of at least 0.5 index points. See [0011]-[0012], [0093]-[0094], [0097]-[0111]. Chalothorn et al. teach patients having PAH have a pulmonary artery pressure of 57 mmHg, meeting the limitation of “at least 25 mm Hg,: and that patients no longer having PAH have a pulmonary artery pressure of 9-20 mm Hg, which meets the limitation of a reduction of at least 3 mm Hg. The patient population disclosed by Chalothorn et al. include those having PAH and having Functional Class II or III pulmonary hypertension according to the WHO classification system, and have their functional class improved after treatment. See [0090], [0110]. The method of Chalothorn et al. delays clinical worsening of PAH according to the WHO classification system and The anti-activin antibody of Chalothorn is characterized as a “binding protein that specifically binds Activin A; or Activin A and Activin AB; or Activin A and Activin AC; or Activin A, Activin AB and Activin AC, but does not bind other ActRIIB ligands such as Activin B, GDF3, GDF8, BMP2, BMP4, BMP7, BMP9, BMP10, GDF11, NODAF, etc.” See, e.g., paragraph [0144] and [0146] of Chalothorn.
Sung et al. (US 2015/0283209 A1; effectively filed 21 December 2012) teach methods of treatment comprising administering an ActRIIA-hFc polypeptide having an amino acid sequence 100% identical to that of instant SEQ ID NO: 32, which comprises instant SEQ ID NO: 9. The Fc region is an Fc domain of an IgG1 immunoglobulin. See Sung et al.’s SEQ ID NO: 7, [0015].  The protein of Sung et al. can be a homodimer. See [0116]. The protein may be glycosylated. See [0073]. Sung et al. teach treatment of vascular calcification with their product, and indicate that pulmonary hypertension can be associated with such. See [0194]. Since Sung et al. teach the same protein as instant SEQ ID NO: 32, it can be assumed that it has the same ligand binding profile as instant SEQ ID NO: 32. Sung et al. teach that their ActRIIA-hFc product can bind activin and can inhibit activin’s binding to ActRIIA. See [0064].  The ActRIIA-hFc of Sung binds to multiple ligands (e.g., activin, GDF8, GDF11), and therefore may produce a therapeutic effect through multiple mechanisms of action (i.e., SMAD 2/3 vs. SMAD 1/5/9 signaling pathways). See, e.g., Sung at paragraph [0064].  Accordingly, the ligand binding profile of Sung’s ActRIIA-hFc is not the same as that of Chalothorn’s anti-Activin A antibody.  They would not have been expected to be functional equivalents.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
01 February 2022